IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-75,825-01 AND -02


EX PARTE SCOTT ARTHUR GARDNER, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F-0245405-SV AND F-0245407-SV

IN THE 292ND JUDICIAL DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of two charges of aggravated sexual assault of a child and was sentenced to two
cumulated terms of twelve years' imprisonment. The convictions and sentences were
affirmed on direct appeal. Gardner v. State, No. 05-04-00587-CR (Tex. App.--Dallas del.
July 15, 2005). 
	Applicant contends in his applications that he is actually innocent of the offenses, that
he was denied his right to effective assistance of counsel, and that the State failed to disclose
favorable and material evidence in accordance with Brady v. Maryland, 373 U.S. 83, 87-88
(1963). After a live evidentiary hearing, the trial court entered findings of fact and
recommends that relief be denied.
	After an independent review of the record provided to this Court, including a
transcript of the evidentiary hearing, we agree with the trial court's recommendation. Relief
on Applicant's claims should be denied. The trial court's findings of fact are supported by
the record and are adopted by this Court as our own except for Finding Numbers 57, 64, 65,
70, and 85, which this Court does not adopt.
	Relief is therefore denied.

Delivered: September 28, 2011

Do Not Publish